Exhibit 10.8

 



Second Amendment to Senior Advisor Agreement

 

This amendment (the “Second Amendment”) to the Senior Advisor Agreement by and
between Brad Miles (“Miles”) and Lightlake Therapeutics Inc. (the “Company”)
dated January 22, 2013 and amended on February 24, 2015 (collectively, the
“Agreement”), is entered into on March 19, 2015, and hereby amends the terms of
the Agreement.

 

WHEREAS Miles is a Senior Advisor to the Company;

 

WHEREAS the Company has requested that Miles provide the Services (as defined in
the Agreement) and additional Services;

 

WHEREAS Miles has received compensation deemed by the Company to be inadequate
to retain Miles as a Senior Advisor;

 

WHEREAS the Company seeks to retain Miles as a Senior Advisor; and

 

WHEREAS the Company seeks to provide Miles with additional incentive to remain a
Senior Advisor and perform the Services and additional Services;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby mutually agree to this Second Amendment
as follows:

  

1)Miles shall provide the Company with the Services and additional Services
through December 31, 2016, unless the Agreement is terminated as per the terms
of the Agreement.

 

2)The Company shall grant Miles options (the “Options”) to purchase 80,000
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”). 48,000 of the Options shall have an exercise price of $10.00. 32,000 of
the Options shall have an exercise price of $15.00. All of the Options shall
contain a cashless exercise provision. All of the Options shall contain standard
adjustment provisions with respect to stock splits, recapitalizations, change of
control and fundamental transactions but shall not contain any anti-dilution or
price protection. All of the Options shall have a five-year life from their date
of grant and be non-transferable. The Options shall fully vest on their grant
date. All of the Options shall be in such form as attached hereto as Exhibit A.
All of the Options shall be exercised as per a notice in such form as attached
hereto as Exhibit B, which notice shall be mailed to the Company’s then current
official address listed in securities filings and also be sent to and received
by both Company email addresses set forth at the bottom of this Second
Amendment. Upon the exercise of the Options, the fair market value per share of
Common Stock shall be equal to the closing price of the Common Stock on the day
prior to such exercise.

 



 

 

  

3)The Company shall grant Miles warrants (the “Warrants”) to purchase 45,000
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”). All of the Warrants shall have an exercise price of $10.00. All of the
Warrants shall be exercisable for cash and none of the Warrants shall contain a
cashless exercise provision. All of the Warrants shall contain standard
adjustment provisions with respect to stock splits, recapitalizations, change of
control and fundamental transactions but shall not contain any anti-dilution or
price protection. All of the Warrants shall have a five-year life from their
date of grant and be transferable so long as any such transfer(s) comply with
applicable laws and regulations. All of the Warrants shall fully vest on their
grant date. All of the Warrants shall be in such form as attached hereto as
Exhibit C. All of the Warrants shall be exercised as per a notice in such form
as attached hereto as Exhibit D, which notice shall be mailed to the Company’s
then current official address listed in securities filings and also be sent to
and received by both Company email addresses set forth at the bottom of this
Second Amendment. Upon the exercise of the Warrants, the fair market value per
share of Common Stock shall be equal to the closing price of the Common Stock on
the day prior to such exercise.

 

4)All compensation granted to Miles herein shall be in addition to compensation
previously granted by the Company to Miles. No other compensation shall be owed
to or due to Miles unless set forth in the Agreement or in a prior agreement
executed in writing between the Company and Miles.

 

5)This Second Amendment, together with any other documents incorporated herein
by reference, including the Agreement, and related exhibits and schedules,
constitutes the sole and entire agreement of the parties with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.

 

6)The Agreement, as amended by this Second Amendment, may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto,
and any of the terms thereof may be waived, only by a written document signed by
each party to the Agreement or, in the case of waiver, by the party or parties
waiving compliance.

 

7)This Second Amendment shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule. Each party irrevocably submits to the
exclusive jurisdiction and venue of the federal and state courts located in New
York in any legal suit, action or proceeding arising out of or based upon this
Second Amendment or the Services and/or compensation provided hereunder.

 

8)If any term or provision of this Second Amendment is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Second
Amendment or invalidate or render unenforceable such term or provision in any
other jurisdiction

 

9)This Second Amendment may be executed in multiple counterparts and by
facsimile signature or by email of a PDF document, each of which shall be deemed
an original and all of which together shall constitute one instrument.

 



 

 

  

IN WITNESS WHEREOF the parties have executed this Second Amendment this 19th day
of March 2015.

 

 

LIGHTLAKE THERAPEUTICS INC.

 



BY: /s/ Kevin Pollack

 

Name: Kevin Pollack

 

Title: CFO

 

Address: 445 Park Avenue, 9th Floor, New York, NY 10022

 



Email Addresses (for electronic Notice): Both
kevin.pollack@lightlaketherapeutics.com and
roger.crystal@lightlaketherapeutics.com

 

 

BRAD MILES

 



/s/ Brad Miles

 



Federal Tax Id. No./Social Security No.: N/A

 



Email Address (for electronic Notice):

 

Address: 117 Sandcherry Court, Pickering, Ontario Canada, L1V 6V8

 

Phone Number: 905-509-2372

 

 

 

 

EXHIBIT A – Stock Option Grant

 

Dear Brad Miles (the “Option Holder”),

 

As per the Agreement dated January 22, 2013, as amended, between Lightlake
Therapeutics Inc. (the “Company”) and you, you have been granted options (the
“Options”) to purchase common stock (the “Common Stock”) of the Company (with
each share of Common Stock of the Company, a “Share”) as follows:

 



  Date of Grant: March 19, 2015         Exercise Price per Share: US$10.00 /
US$15.00         Total Number of Shares Granted: 48,000 / 32,000         Total
Exercise Price: Cashless exercise         Type of Options: Non-Qualified Stock
Options         Expiration Date: March 18, 2020         Termination Period:
These Options may be exercised for a period of five (5) years from the Date of
Grant.  You are responsible for keeping track of this exercise period.  The
Company will not provide further notice of such period.         Transferability:
These Options may not be transferred, except as permitted by applicable laws and
regulations.         Restriction on Exercise: Your ability to exercise these
Options is contingent on your and your officers, agents, and representatives
keeping confidential information shared with you and your officers, agents, and
representatives confidential and complying with all applicable laws and
regulations.         Vesting: 100% on the Date of Grant



 

Following receipt by the Company of evidence and/or an indemnity from you to the
Company in a form reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of these Options or any certificates for representing
the Shares underlying these Options and, in the event of mutilation, following
the surrender and cancellation of such Options or stock certificate, the Company
shall make and deliver replacement Options or stock certificate of like tenor
and dated as of such cancellation, in lieu of these Options or stock
certificate, without any charge therefor.  Any such replacement Options or stock
certificates shall be subject to the same terms, conditions, and restrictions as
these Options and any Shares underlying these Options. Proportionate adjustments
shall automatically be made to both the Exercise Price and number of these
Options in the event of a stock split, recapitalization, change of control and
fundamental transaction. Upon the exercise of these Options, the fair market
value per Share shall be equal to the closing price of the Shares on the day
prior to such exercise.

 



 

 

  

Exercise of these Options shall occur by your: (i) surrendering the exercised
Options at the then current official address listed in securities filings of the
Company together with a properly completed and signed Notice of Exercise of
Stock Option (as per Exhibit B), and (ii) providing via email a readable .pdf or
scan of all of the documentation set forth in (i) to the following email
addresses: roger.crystal@lightlaketherapeutics.com and
kevin.pollack@lightlaketherapeutics.com.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to the terms of these Options.

 



Brad Miles   LIGHTLAKE THERAPEUTICS INC.                       Name:          
Title:



 



 

 

 

EXHIBIT B – Form of Notice of Exercise of Stock Option

 

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the stock option(s) granted to me by Lightlake Therapeutics Inc., a
Nevada corporation (the “Company”) on _______________ at a fair market value of
US$ ______ per share (equal to the closing price of the shares of common stock
of the Company on the day prior to this exercise). Pursuant to the terms of such
option(s), I wish to purchase _______________ shares of the common stock covered
by such option(s) at the exercise price(s) of US$ ______ per share via cashless
exercise.

 

These shares should be delivered as follows:

 



Name:           Address:                                   Tax ID #:    





 

I represent that I will not dispose of such shares in any manner that would
involve a violation of applicable securities laws.

 

Dated:       By:                       

Name:

   

 



 

 



 

EXHIBIT C – Warrant Grant

 

Dear Brad Miles (the “Warrant Holder”),

 

As per the Agreement dated January 22, 2013, as amended, between Lightlake
Therapeutics Inc. (the “Company”) and you, you have been granted warrants (the
“Warrants”) to purchase common stock (the “Common Stock”) of the Company (with
each share of Common Stock of the Company, a “Share”) as follows:

 



  Date of Grant: March 19, 2015         Exercise Price per Share: US$10.00      
  Total Number of Shares Granted: 45,000         Type of Options: Non-Qualified
Stock Options         Expiration Date: March 18, 2020         Termination
Period: These Options may be exercised for a period of five (5) years from the
Date of Grant.  You are responsible for keeping track of this exercise
period.  The Company will not provide further notice of such period.        
Transferability: These Warrants may be transferred, except as prohibited by
applicable laws and regulations.         Restriction on Exercise: Your ability
to exercise these Options is contingent on your and your officers, agents, and
representatives keeping confidential information shared with you and your
officers, agents, and representatives confidential and complying with all
applicable laws and regulations.         Vesting: 100% on the Date of Grant



 

These Warrants may only be exercised for cash.

 



 

 

  

Following receipt by the Company of evidence and/or an indemnity from you to the
Company in a form reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of these Warrants or any certificates for representing
the Shares underlying these Warrants and, in the event of mutilation, following
the surrender and cancellation of such Warrants or stock certificate, the
Company shall make and deliver replacement Warrants or stock certificate of like
tenor and dated as of such cancellation, in lieu of these Warrants or stock
certificate, without any charge therefor.  Any such replacement Warrants or
stock certificates shall be subject to the same terms, conditions, and
restrictions as these Warrants and any Shares underlying these Warrants.
Proportionate adjustments shall automatically be made to both the Exercise Price
and number of these Warrants in the event of a stock split, recapitalization,
change of control and fundamental transaction. Upon the exercise of these
Warrants, the fair market value per Share shall be equal to the closing price of
the Shares on the day prior to such exercise.

 

Exercise of these Warrants shall occur by your: (i) surrendering the exercised
Warrants at the then current official address listed in securities filings of
the Company together with a properly completed and signed Notice of Exercise of
Stock Warrant (as per Exhibit D), (ii) paying the proper amount of cash to the
Company, and (iii) providing via email a readable .pdf or scan of all of the
documentation set forth in (i) and (ii) to the following email addresses:
roger.crystal@lightlaketherapeutics.com and
kevin.pollack@lightlaketherapeutics.com.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to the terms of these Warrants.

 

Brad Miles   LIGHTLAKE THERAPEUTICS INC.                       Name:          
Title:

 

 

 

 

 

EXHIBIT D

 

Form of Notice of Exercise of Warrant

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the warrant(s) granted to me by Lightlake Therapeutics Inc., a Nevada
corporation (the “Company”) on _______________ at a fair market value of US$
______ per share. Pursuant to the terms of such warrant(s), I wish to purchase
_______________ shares of the common stock covered by such warrant(s) at the
exercise price(s) of US$ ______ per share via cash exercise, for a total
aggregate purchase price of US$_______________, which I agree to promptly
provide to the Company.

 

These shares should be delivered as follows:

 

Name:           Address:                                   Tax ID #:    

 



I represent that I will not dispose of such shares in any manner that would
involve a violation of applicable securities laws.

 

Dated:       By:                       

Name:

   

 

 



 

